Citation Nr: 0408354	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  95-41 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disorder, 
secondary to service-connected knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from November 1942 to 
November 1945.  He is a veteran of World War II and was 
awarded the Purple Heart and Bronze Star Medals.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) that denied service 
compensation for a low back disorder, claimed as secondary to 
appellant's service-connected ankle disability.

The case was remanded to RO in February 1998 for further 
development.  That development has been accomplished, and the 
file has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has service-connected left knee disabilities 
for postoperative instability and traumatic arthritis, 
currently rated as 40 percent disabling, combined.  A 30 
percent rating is assigned for limitation of extension, and a 
20 percent rating for instability.

2.  Appellant has a current nonservice-connected low back 
disability that has been diagnosed as osteoarthritis of the 
lumbar spine.

3.  The most competent and credible medical evidence of 
record shows that appellant's lumbar osteoarthritis is 
degenerative and not related to his left knee disabilities.




CONCLUSION OF LAW

Appellant's low back disorder is not proximately due to, the 
result of, or aggravated by his service-connected left knee 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection of a low back disorder secondary to 
service-connected left knee disability was received in August 
1990.  The original rating decision of December 1990, the 
Statement of the Case (SOC) in February 1991, and 
Supplementary Statements of the Case (SSOC) in August 1991, 
June 1992, August 1992, September 1992, December 1992, and 
October 1993 all listed the evidence on file that had been 
considered in formulation of the decision.  The Board issued 
a decision in April 1994 denying the claim; again, appellant 
was notified of all evidence considered.  Appellant submitted 
a request to reopen the claim in August 1994; in February 
1998 the Board remanded the claim back to RO specifically to 
address notification/due process issues pertaining to new and 
material evidence.  The claim was subsequently reopened in 
June 1998 upon receipt of new and material evidence from 
appellant; the Board notes that all of this activity occurred 
prior to enactment of the VCAA.  RO sent appellant a duty-to-
assist letter in June 2001, after enactment of the VCAA and 
during the pendancy of this appeal.  The claim was thereupon 
readjudicated, and the denial continued, in December 2001, 
and again appellant received a SSOC discussing all 
evidentiary issues.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for secondary service connection as well as the "new and 
material" evidence necessary to reopen a finally adjudicated 
claim. The Board is aware of no additional outstanding 
evidence that would be relevant to the issue service 
connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and the treatment records from his private physician; 
appellant has not identified any VA medical center at which 
he has received inpatient or outpatient treatment, so there 
are no VA medical records to pursue.  Appellant was afforded 
VA medical examinations in August 1990, November 1990, May 
1992, and November 2000, and those examination reports are on 
file.  Appellant was afforded a hearing before the Decision 
Review Officer in July 1991 in which to present evidence and 
arguments in support of his claim.  The Board also notes that 
appellant initially requested a second hearing before the 
Decision Review Officer, but subsequently revoked that 
request in writing.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  These 
records do not show any diagnosis of, or treatment for, a 
lower back injury during appellant's military service.

Appellant has articulated his theory of causation in his VA 
Form 1-9 dated March 1991, and also during his testimony 
before the Decision Review Officer in July 1991.  Appellant 
asserts that his service-connected knee injury has caused him 
to alter his gait, which over time has caused increased pain 
and reduced flexibility in the back, and has specifically led 
to hypertrophy of the lumbar spine (VA Form 1-9).  Appellant 
did not begin to actually experience back pain or problems 
until approximately 1986 (Transcript of Hearing, pg. 5).  
Appellant denies that he had any injuries to his back after 
discharge from the military (Transcript, pg. 7).

Appellant submitted a supporting letter from Dr. L.J.S., a 
private physician, dated August 1998.  Dr. L.J.S. examined 
appellant's knees and back, and reported in relevant part as 
follows:

History: Dr. L.J.S. records that appellant reported 
having had intermittent back problems in the preceding 
couple of years, which had been treated intermittently 
with therapy and medications.  Appellant reported that 
the back problem has been aggravated by walking with a 
limp, with evolving degenerative arthritis of the left 
knee.  

Impression: osteoarthritis of the lumbar spine.

Etiology: "It is noted now that his left knee is 
contributing to his low back impairment and I think that 
his left knee disability is a contributing factor to his 
low back complaints."

Several VA medical examinations are on file.  The clearest VA 
medical opinion in regard to etiology is that provided in the 
VA medical examination of November 2000.  The VA medical 
examiner reports in relevant part as follows:

History: The examiner records that appellant reported 
having had no back problems until approximately 12 years 
prior, i.e., approximately 1988.  Appellant subsequently 
underwent bilateral hip replacements due to severe 
arthritis of the hips; appellant stated that the hip 
replacement procedures had rid him of his hip pain but 
had no effect on his lower back pain.  Appellant 
reported that the back pain "comes and goes with 
pressure."

Diagnostic impression: Degenerative arthritis of the 
lumbosacral spine with degenerative disc disease and 
secondary low back strain; history of bilateral hip 
replacements and history of osteoarthritis, degenerative 
cartilage of the left knee.

Etiology:  The examiner opined that appellant's back 
problem is probably related to his degenerative 
arthritis and lumbosacral strain, considering that 
appellant had both hips replaced and left knee surgery.  
Also, "I do not see any relation between his back and 
his knees, since he had no particular back problems 
until about 12 years ago, and prior to that he was an 
active traveling salesman, in and out of cars and 
airplanes, etc., and also doing work around his house 
and playing golf."

Longitudinal review of the records reveals that over the 
years the knee disorder has gradually gotten worse.  A 1947 
VA examination showed no significant findings and a 0 percent 
rating was assigned effective February 1948.  In 1990, he 
claimed service connection for the back secondary to the knee 
and an increased rating for the knee.  A 10 percent rating 
was assigned.  As to the service connection claim, it was 
noted that there were degenerative arthritic changes in the 
hips and low back, held unrelated to the knee.  The 
degenerative arthritis is again noted on a subsequent VA 
examination.  In the 1994 Board decision it was noted that a 
VA examiner concluded tat there was no relationship between 
the knee and the back.  Also, it was noted that there was a 
history of the back disability reported in association with 
lifting injuries and other stress, rather than impaired gait.  
It was also noted that following surgery in 1946 the knee had 
been relatively asymptomatic making it unlikely that the left 
knee would cause abnormal stress on the back.

III.  Analysis

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.   When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, appellant's VA rating 
decisions acknowledge that appellant has a nonservice-
connected disability of osteoarthritis of the lumbar spine; 
this disability is verified in both VA medical examinations 
and private medical records.   The Board accordingly finds 
that the first step of the Wallin analysis (evidence of a 
current disability) has been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, VA rating decisions record service-connected 
disabilities of postoperative instability of the left knee 
(20 percent disabling) and traumatic arthritis of the left 
knee (30 percent disabling) (combined disability 40 percent 
disabling).  The Board accordingly finds that the second step 
of the Wallin analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, appellant has 
submitted an opinion by his private physician expressing an 
opinion that the low back condition was aggravated, if not 
caused, by the left knee disability, while a contrary opinion 
by the VA medical examiner states that there is no connection 
between the two disabilities.  Thus, the third step of the 
Wallin analysis (medical evidence of nexus) hinges on which 
medical opinion is the more credible or probative.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Greater 
weight may be placed on one physician's opinion than 
another's depending on such factors as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App.36, 40 (1994).   

In this case, both providers interviewed appellant, conducted 
thorough physical examinations to include clinical findings 
and radiological reports, and provided reasoned opinions.  
However, by history provided it appears the VA medical 
examiner had access to the entire claims file, including 
previous physical examinations and service medical records, 
while there is no evidence that the private physician had 
access to anything other than her own notes and appellant's 
oral history.  Further, the private physician expressed a 
speculative opinion ("I think that his left knee disability 
is a contributing factor to his low back complaints"), 
whereas the opinion of the VA medical examiner is more 
certain and decisive ("I do not see any relation between his 
back and his knees"); medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

It is also noted that the current VA examination is 
consistent with other evidence on file.  Review of the record 
reveals that for years following the 1946 surgery, there were 
no significant knee problems complained of or shown.  When 
seen again in the early 1990's there were still minimal knee 
findings, but degenerative arthritis was noted throughout the 
knees and hips.  There is nothing in these earlier records 
suggesting that there was such abnormality of the knee as to 
cause or aggravate back and hip pathology.  Thus, this 
evidence would seem to verify or support the recent opinion 
rendered.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  For the reasons cited above, the Board 
finds that the opinions of the VA medical examiner is more 
probative than the contrary opinion of the private physician; 
accordingly the Wallin analysis has not been satisfied and 
appellant's lumbar osteoarthritis is not shown to be 
secondary to his service-connected left knee disabilities.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for low back disability, claimed as 
secondary to service-connected left knee disabilities, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



